Opinion filed September 30, 2021




                                      In The

        Eleventh Court of Appeals
                                   __________

                              No. 11-21-00159-CV
                                  __________

    ROBERT SAENZ, OWNER OF R.S. CONTRACTORS LLC,
                     Appellant
                                         V.
     UNITED RENTALS (NORTH AMERICA), INC., Appellee


                On Appeal from the County Court at Law No. 2
                           Midland County, Texas
                      Trial Court Cause No. CC22961


                     MEMORANDUM OPINION
      Appellant, Robert Saenz, Owner of R.S. Contractors LLC, timely filed a
notice of appeal on July 29, 2021, from the summary judgment order rendered
against him. On July 30, 2021, when the appeal was docketed in this court, the clerk
of this court requested that Appellant forward the $205 filing fee and a docketing
statement to this court on or before August 19, 2021. We notified Appellant by letter
dated September 2, 2021, that the filing fee and docketing statement were past due.
In that letter, we directed Appellant to pay the $205 filing fee and file the docketing
statement on or before September 17, 2021, and we informed Appellant that failure
to do so “may result in dismissal of the case.” As of this date, Appellant has not
responded to this court’s letters, and this court has not received the filing fee or the
docketing statement.
      Because Appellant has failed to pay the required filing fee in this appeal and
has failed to comply with this court’s directives, we dismiss the appeal. See TEX. R.
APP. P. 5, 42.3.


                                                      PER CURIAM


September 30, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           2